           Case 1:20-cv-00982-LJL Document 39
                                           38 Filed 01/04/21
                                                    01/01/21 Page 1 of 1
                    Law Offices of Colin Mulholland
                                     Employment and Civil Litigation

30-97 Steinway Street.                                                        Telephone: (347) 687-2019
Suite 301-A                                                                  cmulhollandesq@gmail.com
Astoria, NY 11103        1/4/2021

                                                                                           January 1st, 2021
Honorable Lewis J. Liman             The parties' request for an extension is GRANTED. The fairness
United States District Judge         hearing previously scheduled for January 8 will be held on January
500 Pearl Street                     14, 2021 at 12:00 p.m. Parties are directed to dial 888-251-2909 and
New York, NY 10007                   use access code 2123101.
                         Re: Lazo v. Valdome, Inc., et al. 20-cv-982 (LJL)

Your Honor,

        Plaintiff writes to respectfully permit the parties until on or before January 8th, 2021

to submit a fully executed settlement agreement to the Court. The current deadline is

January 1st, 2021.

        The Plaintiff has signed the agreement already but the Defendants have not executed

a copy yet. Defendants counsel has asked for another week to execute their copy of the

agreement. Plaintiff would consent to the Defendants requested extension and defers to

the Court regarding the scheduling of the January 8th, 2021 telephonic fairness hearing.

        As soon as I receive the counter-signed agreement, I can submit the fairness motion

within the day.

        This is the second request for an extension of time.



                                                                 /s/Colin Mulholland, Esq.
                                                                 Colin Mulholland, Esq.
                                                                 30-97 Steinway, Ste. 301-A
                                                                 Astoria, New York 11103
                                                                 Telephone: (347) 687-2019
                                                                 Attorney for Plaintiff
